       Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 1 of 9




                                        CONFIDENTIAL

    UWC Panel Report to Provost Benjamin Polak                           June 20, 2016
    Complainant: Title IX Coordinator Carl Hashimoto
    Respondent: Professor Roberto Gonzalez Echevarria

    Introduction

    On June 13, 2016, the UWC held a hearing to address the complaint brought to the UWC
    by Carl Hashimoto against Professor Gonzalez Echevarria. The complaint alleges that
    Professor Gonzalez Echevarria engaged in a pattern of behaviors that has created a
    hostile environment for women in the Department of Spanish and Portuguese and in the
    Department of Comparative Literature.

    Professor Gonzalez Echevarria participated in the hearing and was accompanied by his
    adviser, Professor Kate Stith of Yale Law School. The UWC thanks the respondent and
    his adviser for their participation at the hearing.

    In its deliberations, the Panel was guided by the initial Fact-fmder's report and exhibits
    and by a supplemental Fact-finder's report. Both reports were produced by Miriam
    Berkman.


    Relevant Yale Policy

    The relevant part of the University's definition of sexual misconduct reads:

                   Sexual misconduct incorporates a range of behaviors including...sexual
                   harassment... and any other conduct of a sexual nature that is
                   nonconsensual, or has the purpose or effect of threatening, intimidating,
                   or coercing a person.

    The University's definition of sexual harassment in relevant part reads:

                   Sexual harassment consists of nonconsensual sexual advances, requests
                   for sexualfavors, or other verbal or physical conduct of a sexual nature
                   on or off campus, when: (I) submission to such conduct is made either
                    explicitly or implicitly a condition of an individual's employment or
                   academic standing; or (2) submission to or rejection of such conduct is
                    used as the basisfor employment decisions or for academic evaluation,
                   grades, or advancement; or (3) such conduct has the purpose or effect of
                    unreasonably interfering with an individual's work or academic
                   performance or creating an intimidating or hostile academic or work
                    environment




                                                 1

CONFIDENTIAL
CONFIDENTIAL                                                                         BYRNE017319
                                                                                     BYRNE017319
        Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 2 of 9




    The Panel was instructed to assess whether Professor Gonzalez Echevarria's conduct
    constituted sexual harassment that created a hostile environment, by determining whether
    it was sufficiently severe, pervasive, or persistent; the panel was also asked to consider
    the conduct from a subjective perspective and from an objective perspective. That is, the
    Panel was asked to consider both whether individuals experienced harm as a result of
    Professor Gonzalez Ectievarria's conduct and whether a reasonable person would
    experience harm.

    Summary of Findings

    The Panel finds by a preponderance of the evidence that, Professor Gonzalez Echevarrla
    violated Yale's sexual harassment policy by creating a hostile environment for women in
    the departments of Comparative Literature and of Spanish and Portuguese through his
    unwelcome, persistent, and pervasive actions of touching the hair and bodies of women,
    of approaching women's bodies in ways that made them uncomfortable, and of
    commenting about women's bodies. This conduct was made more severe by the fact that
    it was carried out by aft individual whose status as a Sterling Professor and as a long-time
    departmental chair endowed him with the authority to set standards of behavior for the
    entire community in his departments.'



    Undisputed Facts

    As the Fact-finder notes, there are no significant undisputed facts in this case.

    Disputed Matters

    The Panel recognizes and appreciates Professor Gonzalez Echevarrfa's great
    achievements as a scholar and as a teacher, in particular his long and successful track
    record of supervising doctoral students. Moreover, the composition of the departments of
    which he is a member has changed over the years that Professor Gonzalez Echevarria has
    been among the leaders of these departments; a substantial number of women have
    become professors at the junior and senior levels. Further, Professor Gonzalez
    Echevarria has helped many of his graduate students launch their careers. That Professor
    Gonzalez Echevarria has helped women advance does not, however, by itself settle the
    issue of whether he has created a hostile environment for women, as defined by Yale's
    policy, in these departments.

    The Panel bases its findings on its assessment of incidents of several different types.

        (1) Unwanted Touching or Approaching of Female Students or Colleagues

             (A) Touching the hair offemale students or colleauges


    1 The Panel's findings of fact are underlined
    2 Hereafter all page references are to the Fact-finder Report.

                                                          2
CONFIDENTIAL
CONFIDENTIAL                                                                             BYRNE017320
                                                                                        BYRNE017320
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 3 of 9




 REDACTED




                                    3

CONFIDENTIAL
CONFIDENTIAL                                                  BYRNE017321
                                                              BYRNE017321
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 4 of 9




REDACTED




                                    4

CONFIDENTIAL
CONFIDENTIAL                                                   BYRNE017322
                                                              BYRNE017322
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 5 of 9




REDACTED




                                    5

CONFIDENTIAL
CONFIDENTIAL                                                  BYRNE017323
                                                              BYRNE017323
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 6 of 9




REDACTED




                                    6
CONFIDENTIAL
CONFIDENTIAL                                                   BYRNE017324
                                                              BYRNE017324
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 7 of 9




REDACTED




                                    7

CONFIDENTIAL
CONFIDENTIAL                                                  BYRNE017325
                                                              BYRNE017325
       Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 8 of 9




    REDACTED               felt this joke was inappropriate especially in front of a new, young
    female faculty member. At the hearing, Professor Echeverria claimed the comment
    attributed to him was actually made by Professor Duran. The Fact-finder contacted
    Professor Harkema who said she did not recall the incident.

    The panel did not reach a firm conclusion regarding these matters; the Panel did not
    therefore reach its finding about a hostile environment on the basis of these reports about
    jokes or gestures.

    Professor Byrne reported being made uncomfortable by the unwanted closeness of
    meeting with Professor Gonzalez Echevarria on the couch in his office. The panel asked
    the Fact-Finder to determine the dimensions of the couch in Professor Gonzalez
    Echevarria's office and whether two persons could sit on it comfortably without
    touching. The Fact-Finder visited his office and photographs of the couch were submitted
    with two persons seated on it (Supplemental Fact-finder's Report, pp. 3-5). Although the
    Panel does not make any finding that this incident constituted sexual harassment,
    nonetheless basic professional standards call for seating arrangements that do not create
    the possibility of physical contact even if accidental.




    In sum, the Panel reiterates what it reported at the outset: that it finds by a preponderance
    of the evidence that Professor Gonzalez Echevarria violated Yale's sexual harassment
    policy by creating a hostile environment for women in the departments of Comparative
    Literature and of Spanish and Portuguese through his unwelcome, persistent, and
    pervasive actions of touching the hair and bodies of women, of approaching women's
    bodies in ways that made them uncomfortable, and of commenting about women's
    bodies. This conduct was made more severe by the fact that it was carried out by an
    individual whose status as a Sterling Professor and as a long-time departmental chair
    endowed him with the authority to set standards of behavior for the entire community in
    his departments.

    The Panel's Recommendations

       (1) The Panel recommends that a letter of reprimand be given to Professor Gonzalez
           Echevarria and placed in his file.
       (2) The Panel recommends that Professor Gonzalez Echevarria be suspended for one
           semester without pay. This suspension will remove Professor Gonzalez
           Echevarria for that period from the teaching and departmental functions that were
           the venue for many of his problematic actions.
       (3) The Panel recommends that Professor Gonzalez Echevarria be precluded for a
           period of five years from holding any leadership position in his departments (such
           as departmental chair, DGS, DUS, chair of search or admissions committees) or
           in the University. Further, if the departments are reconfigured, Professor
           Gonzalez Echevarria should not be permitted leadership roles in the successor



                                                 8
CONFIDENTIAL
CONFIDENTIAL                                                                          BYRNE017326
                                                                                     BYRNE017326
      Case 3:17-cv-01104-VLB Document 128 Filed 04/24/20 Page 9 of 9




           iterations of these departments. Such leadership positions are part of the source of
           Professor Gonzalez Echevarria's power and influence that made possible the
           harmful effects of the problematic behavior described in this report.
       (4) The Panel recommends that for a period of five years Professor Gonzalez
           Echevarrfa be precluded from participating in hiring, promotion, or reappointment
           decisions at Yale. Input on such decisions is also a source of Professor Gonzalez
           Echevania's power and influence that made possible the harmful effects of the
           problematic behavior described in this report.
       (5) The Panel recommends that Professor Gonzalez Echevarria participate in a series
           of sessions to help him understand the concerns that are the bases for the findings
           that his actions produced a sexualized, hostile environment. These sessions
           would also focus on how professors and students can work together in an
           environment without such sexually freighted exchanges.

    Respectfully submitted,

   Michelle Addington
   Michael Della Rocca (chair)
   Judith Resnik
   Mark Solomon
   Arthur Swersey




CONFIDENTIAL
CONFIDENTIAL                                                                       BYRNE017327
                                                                                   BYRNE017327
